Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 2-11, 25, and 28-31 in the reply filed on 5/5/2022 is acknowledged. However this election failed to include independent claim 1. Claim 1 is hereby added to the elected claims and examined on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. US 2022/0069574 in view of Clarke et al. US 2020/0072177; Chen US 2018/0102659 and Winkle et al. US 2002/0155752.

Liao teaches:
1, 2, 3, and 31. An intelligent control system, comprising: 
a microcontroller unit (MCU, FIG3), a load-detection module (20), a switch-control module (211), an emergency starting power supply (bat, 1, FIG1), a load (3, FIG1), and a power-supply output port (Vout+, Vout- , FIG3); 
the power-supply output port being electrically coupled with the load; 
the switch-control module comprising a first terminal coupled with a battery (bat 1, FIG1) of the emergency starting power supply, a second terminal electrically coupled with the load via the power-supply output port, and a control terminal (see terminal “Rekay”, FIG3) configured to receive a control signal from the MCU; 
the load-detection module being configured to detect a state of the load (perform polarity-connection identification via voltage detection, spec. para . [0047]))  and comprising a member (eg. “may include an optical coupler”, spec. para. [0047]); and the MCU being configured to control, according to the state of the system, the switch- control module to be in a switched-on state or a switched-off state (see step S702, FIG7).  

Liao fails to teach:
Said battery being an internal battery;
Said member being a non-isolated member.
Switch according to the state of the load (switched-off when the load is polarity reverse connection). 

Clarke teaches wherein said battery is an internal battery (See spec. para. [0063]). 
It would have bene obvious to incorporate said battery internal as taught by Clarke into the system of Liao to provide a known and desirable location for said battery. 
Chen teaches wherein said (polarity detection) member is non-isolated (See Fig2, Fig4). It would have been obvious to incorporate said known non-isolated member in place of said isolated member of Liao with the motivation of providing a known and available equivalent circuitry to achieve the same result. 
	Liao teaches providing a reverse polarity alarm and sending a signal to the MCU (see spec. Para. [0047]) however fails to explicitly teach switching according to the state (ie polarity) of the load. 
	Winkle explicitly teaches switching according to the state (eg polarity) of the load (See spec. para. [0013] and Claims 11-12) (switched-off when the load is polarity reverse connection). 
	It would have been obvious to incorporate said switch control (connect/disconnect) on account of the state of the load (ie polarity) as taught by Winkle into the system of Liao with the motivation of provided desirable protection. 

Liao further teaches:
28. The emergency starting power supply claim 31, further comprising: a state indicating module, coupled with the MCU to realize state indication of the emergency starting power supply wherein the state indication comprises a working-state indication and an alarm prompt (see spec. para. [0040]).  

29. (Currently amended) The emergency starting power supply  claim 31, wherein the load is a capacitive load (capacitive battery load 3, FIG1).  

30. (Currently amended) The emergency starting power supply  claim 29, wherein the capacitive load comprises any one or any combination of a battery, a super capacitor, and a lithium battery (battery load 1, Fig3).  
Allowable Subject Matter
Claims 4 (and 5-11 based on their pendency of claim 4) and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836